UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21231 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: United WesternBancorp, Inc. 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer: United Western Bancorp, Inc. 700 17th Street, Suite 2100 Denver, Colorado 80202 REQUIRED INFORMATION The United Western Bancorp, Inc. 401(k) Plan is subject to the Employee Retirement Income Security Act (ERISA). Accordingly, the audited financial statements prepared in accordance with the instructions to Form 11-K are provided as Exhibit 99.1 to this Form 11-K. SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. United Western Bancorp, Inc. 401(k) Plan June 29, 2010 By: /s/ Benjamin C. Hirsh Benjamin C. Hirsh Interim Chief Financial Officer Exhibit Index The following exhibits are filed herewith: Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm Financial Statements
